CORNELIA G. KENNEDY, Circuit Judge,
dissenting.
I respectfully dissent from the majority’s adoption of the First Circuit’s hybrid approach to the appealability of interlocutory orders granting or denying stays of arbitration. 28 U.S.C. § 1292(a)(l) (1976) is a statutory exception to the rule of finality, providing for appeals from:
Interlocutory orders of the district courts of the United States . .. granting, continuing, modifying, refusing or dissolving injunctions, or refusing to dissolve or modify injunctions, except where a direct review may be had in the Supreme Court____
(Emphasis supplied.) As I read § 1292 (a)(1), inquiry is properly directed to the nature of the relief sought rather than to whether the relief was granted or refused.
In Buffler v. Electronic Computer Programming Institute, Inc., 466 F.2d 694 (6th *369Cir.1972), this Circuit addressed the question of the appealability of an order granting a preliminary injunction against arbitration.1 Dismissing the public policy concerns which led the Second Circuit to prohibit appeals from either denials or grants of stays of arbitration, this Court concluded that not only is it unlikely that arbitration proceedings will be delayed by the appeal from an order denying the stay (because presumably the arbitration would go forth untouched unless an injunction against arbitration pending appeal is issued), but “[i]f there are delays in arbitration which may accompany an appeal from an order denying a stay of arbitration, they do not appear to be as significant as the delays in arbitration which can result from the inability to appeal from an order granting a stay of arbitration.” Id. at 698 (emphasis in original).
As § 1292(a)(1) mandates that orders granting and refusing injunctions be equally appealable or non-appealable, I cannot support the majority’s hybrid position. Whether an order regarding arbitration takes the form of an order refusing to stay arbitration or an order compelling it will often depend upon which party takes the initiative to have arbitrability determined. If a party refuses to arbitrate, the opposite party must secure an order compelling arbitration. That order is appealable. However, if the party opposing arbitration asks the same court to stay or enjoin arbitration from proceeding on the same basis on which the order compelling arbitration was resisted, the order is not appealable under the majority’s holding. Appealability should not rest on such a tenuous distinction.
Because arbitration may well be concluded before an appeal is disposed of, the right to appeal orders denying a stay of arbitration may be illusory. However, the right is accorded by statute. Accordingly, I would hold that interlocutory orders granting or denying stays of arbitration are appealable by right under § 1292(a)(1).

. Some courts speak of enjoining arbitration while others speak of staying arbitration. Regardless of what language is employed, the question is whether the order is an “injunction” within the meaning of 28 U.S.C. § 1292(a)(1) (1976).